                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION – FLINT

In re:                                           Case No. 20-30233-jda
                                                 Chapter 7
GIZA, DONALD J.,                                 Hon. Joel D. Applebaum

                      Debtor.
___________________________________/
                      CERTIFICATE OF NO RESPONSE TO
  TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS
   PURSUANT TO 11 U.S.C. §363(f) AND TRANSFERRING LIENS TO PROCEEDS

          The Chapter 7 Trustee, by and through her counsel, Collene K. Corcoran, hereby

   certifies that she has received no response to the Motion to Sell Real Property located at

   2566 Bullard Road, Hartland, Michigan 48353, free and clear of liens with all liens

   transferring to the proceeds of the sale pursuant to 11 U.S.C. § 363(f) which was filed with

   the Court and served on interested parties pursuant to the Order Shortening Notice on October

   26, 2020.


                                                   Respectfully submitted,

Dated: November 10, 2020
                                                   /s/ Collene K. Corcoran
                                                   Collene K. Corcoran (P41500)
                                                   Attorney for Chapter 7 Trustee
                                                   PO Box 535
                                                   Oxford, MI 48371
                                                   (248) 969-9300
                                                   trusteecorcoran@gmail.com




   20-30233-jda     Doc 56    Filed 11/10/20    Entered 11/10/20 07:51:34       Page 1 of 2
                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION – FLINT
      In re:                                   Case No. 20-30233-jda
                                               Chapter 7
      GIZA, DONALD J.,                         Hon. Joel D. Applebaum

                      Debtor.
___________________________________/



                                           PROOF OF SERVICE

            I certify that on November 10, 2020, I electronically filed the CERTIFICATE OF NO
     RESPONSE TO TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR OF
     LIENS AND TRANSFERRING LIENS TO PROCEEDS AND PROOF OF SERVICE with the Clerk
     of the Court using the ECF system which will send notification of such filing to the following:

     Office of the United States Trustee
     paul.randel@usdoj.gov

     Charles J. Schneider
     notices@cschneiderlaw.com



                                                 /s/ Collene K. Corcoran
                                                 Collene K. Corcoran (P41500)
                                                 PO Box 535
                                                 Oxford, MI 48371
                                                 (248) 969-9300
                                                 trusteecorcoran@gmail.com




               20-30233-jda     Doc 56     Filed 11/10/20   Entered 11/10/20 07:51:34   Page 2 of 2
